DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims, please amend claim 14 as follows:
14. The process of claim 13, wherein the catalyst comprises at least one Keggin-type heteropolyacid selected from the group consisting of phosphotungstic heteropolyacid (H3PW12040), phosphomolybdic heteropolyacid (H3PMo12040), silicotungstic heteropolyacid (H4SiWI2040), silicomolybdic heteropolyacid (H4SiMo12040), and combinations thereof. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the closes prior art Al-Ghamdi (WO 2018/094346) discloses a process for conversion of crude oil to petrochemicals, wherein the process comprises:
introducing a feed comprising vacuum residue into the solvent-deasphalting reactor to deasphalt the feed, wherein the deasphalting produces deasphalted oil having a reduced concentration of asphaltenes (see paragraph 74-75, 92-93); 
introducing the deasphalted oil to the steam cracking unit, wherein the steam cracking produces pyrolysis gasoline (see paragraph 75, DAO is routed to gas oil hydroprocessing, paragraph 245, vacuum gas oil range products from vacuum gas oil hydroprocessing zone are treated in the gas oil steam cracking zone); 
introducing the pyrolysis gasoline to a selective hydrogenation unit, wherein the selective hydrogenation produces an olefin-free product (see paragraph 98, 269);
 introducing the olefin free product to a separation unit, thereby obtaining a benzene- toluene-xylenes (BTX)-containing stream and liquid petroleum gas (see paragraph 100, 271); 
separating the BTX-containing stream from the liquid petroleum gas (see paragraph 62,117). 

In a related process, Sun (US 10,308,880) discloses the utilization of catalytic deasphalter, wherein the process comprises:
introducing the oil feed to a reactor, where the oil feed comprises a carbonaceous material and asphaltenes, 
introducing a heteropolyacid feed to the reactor, where the heteropolyacid feed comprises a heteropolyacid, operating the reactor at a reaction temperature and a reaction pressure for a reaction time such that the heteropolyacid is operable to catalyze an acid catalyzed polymerization reaction of the asphaltenes to produce polymerized asphaltenes, where a mixed product comprises the polymerized asphaltenes and a de-asphalted oil, 
introducing the mixed product to a separator at the end of the reaction time, and
 separating the mixed product in the separator to produce a de-asphalted oil and a waste stream, where the de-asphalted oil has a lower concentration of sulfur, a lower concentration of nitrogen, and a lower concentration of metals as compared to the oil feed (see abstract);
washing the waste stream with a solvent to dissolve polymerized asphaltenes, producing asphaltene and heteropolyacids, separating heteropolyacids, subjecting separated heteropolyacids to a second wash to produce purified heteropolyacids and recycling the purified heteropolyacids back to the deasphalting reactor (see col 6, lines 60-68 and col 7 lines 1-25).
Thus, Al-Ghamdi and Sun disclose a substantial portion of the applicant invention, however, do not teach or suggest to one with ordinary skill in the art, to modify the disclosed processes with the claimed catalytic deasphalting reactor, comprising the heteropolyacids compound, such that the process comprises:
introducing a feed comprising crude oil to the first catalytic deasphalting reactor to deasphalt the feed, wherein the deasphalting produces polymerized asphaltenes and deasphalted oil having a reduced concentration of asphaltenes; and 
introducing a wash solvent to the first catalytic deasphalting reactor after deasphalting to remove the polymerized asphaltenes, thereby regenerating the catalyst in the first catalytic deasphalting reactor and producing a mixture comprising the wash solvent and the polymerized asphaltenes; 
and separating the wash solvent from the polymerized asphaltenes.
Consequently, it is the Examiner position, that the claimed invention is patentable over the prior art.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/Examiner, Art Unit 1771                  

/Randy Boyer/
Primary Examiner, Art Unit 1771